                 Case 3:20-cr-00298-SI       Document 21        Filed 09/30/20   Page 1 of 6

PORTLAND MAIN OFFICE                                                                        EUGENE BRANCH
1000 SW Third Avenue, Suite 600                                                      405 E 8th Avenue, Suite 2400
Portland, Oregon 97204                                                                     Eugene, Oregon 97401
(503) 727-1000                                                                                    (541) 465-6771
www.usdoj.gov/usao/or

William Narus                        U.S. DEPARTMENT OF JUSTICE                           MEDFORD BRANCH
Assistant U.S. Attorneys                 United States Attorney’s Office                   310 West Sixth Street
William.Narus@usdoj.gov                         District of Oregon                        Medford, Oregon 97501
(503) 727-1000                      Billy J. Williams, United States Attorney                    (541) 776-3564
Reply to Portland Office



                                                            September 3, 2020




      Michelle Sweet
      Ryan Costello
      Assistant Federal Public Defenders
      Federal Public Defender’s Office
      101 SW Main Street, Suite 1700
      Portland, OR 97204

              Re:     United States v. Edward Thomas Schinzing, Case No. 3:20-cr-00298-SI
                      Plea Agreement Letter

      Dear Counsel:

      1.     Parties/Scope: This plea agreement is between this United States Attorney’s Office
      (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
      administrative, or regulatory authority. This agreement does not apply to any charges other than
      those specifically mentioned herein.

      2.     Charges: Defendant agrees to plead guilty to Count One of the Indictment. Count One
      charges Arson in violation of Title 18, United States Code, Section 844(f)(1).

      3.      Penalties: As to Count One, the maximum sentence is 20 years in prison with a
      mandatory minimum sentence of 5 years in prison, a $250,000 fine, 3 years of supervised
      release, and a $100 fee assessment. Defendant agrees to pay the fee assessment by the time of
      entry of guilty plea or explain to the Court why this cannot be done. Defendant further stipulates
      to the forfeiture of the assets as set forth below. Defendant understands that if a mandatory
      minimum sentence is required, this may restrict the application of downward departures,
      adjustments, and variances in some cases.

      4.     Dismissal/No Prosecution: The USAO will move at the time of sentencing to dismiss
      any remaining counts against defendant. The USAO further agrees not to bring additional
          Case 3:20-cr-00298-SI        Document 21       Filed 09/30/20     Page 2 of 6



Michelle Sweet and Ryan Costello
Re: Schinzing Plea Agreement Letter
Page 2
September 3, 2020

charges against defendant in the District of Oregon arising out of this investigation, known to the
USAO at the time of this agreement.

5.      Elements and Factual Basis: In order for defendant to be found guilty of Count One of
the Indictment, the government must prove the following elements beyond a reasonable doubt:

       First, the defendant maliciously damaged or destroyed a building or personal property;

       Second, the defendant did so by means of fire; and

        Third, the building and personal property were in whole or in part owned or possessed
by, or leased to, an institution or organization receiving Federal financial assistance.

       Defendant admits the elements of the offense alleged in Count One of the Indictment.

       Were this matter to proceed to trial the government would prove that, on or about May
29, 2020, the defendant maliciously damaged a building and destroyed personal property owned
and possessed by Multnomah County and the City of Portland by means of fire and that
Multnomah County and the City of Portland receive Federal financial assistance.

6.      Sentencing Factors: The parties agree that the Court must first determine the applicable
advisory guideline range, then determine a reasonable sentence considering that range and the
factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.

7.     Guidelines Calculation: The parties agree that the Base Offense Level for Count One is
20, pursuant to U.S.S.G. § 2K1.4(a)(1), because defendant endangered a government facility.

8.      Acceptance of Responsibility: Defendant must demonstrate to the Court that defendant
fully admits and accepts responsibility under USSG § 3E1.1 for defendant’s unlawful conduct in
this case. If defendant does so, the USAO will recommend a three-level reduction in defendant’s
offense level (two levels if defendant’s offense level is less than sixteen). The USAO reserves
the right to change this recommendation if defendant, between plea and sentencing, commits any
criminal offense, obstructs or attempts to obstruct justice as explained in USSG § 3C1.1, or acts
inconsistently with acceptance of responsibility as explained in USSG § 3E1.1.

9.     Sentencing Recommendation: The USAO will recommend a sentence within the
applicable guideline range as long as defendant demonstrates an acceptance of responsibility as
explained above. The government will make its ultimate sentencing recommendation after
considering mitigation to be provided by the defense.
          Case 3:20-cr-00298-SI       Document 21       Filed 09/30/20     Page 3 of 6



Michelle Sweet and Ryan Costello
Re: Schinzing Plea Agreement Letter
Page 3
September 3, 2020


10.     Additional Departures, Adjustments, or Variances: The USAO agrees not to seek any
upward departures, adjustments, or variances to the advisory sentencing guideline range, or to
seek a sentence in excess of that range, except as specified in this agreement.

        Defendant agrees that, should defendant seek a downward departure, adjustment, or
variance from the applicable guideline range determined by the Court and Probation Office,
defendant will provide the government with notice of: (1) the factual basis for such request;
(2) any evidence defendant intends to introduce or rely upon at the sentencing hearing; and
(3) any witnesses, including expert witnesses, defendant intends to call or rely upon at the
sentencing hearing. Such notice must be provided to the government no later than the
Wednesday prior to the week during which the sentencing hearing is scheduled. Defendant
agrees that if defendant fails to comply with this notice requirement, defendant will not oppose a
government motion for a postponement of the sentencing hearing.

11.     Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or 5K, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the Court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral
attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence on any grounds, except on grounds of ineffective assistance of counsel, and except as
provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the event that any of defendant’s
convictions under this agreement are vacated, the government may reinstate and/or file any other
charges, and may take any position at a resentencing hearing, notwithstanding any other
provision in this agreement.

12.      Court Not Bound: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 11(c)(1)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the agreements or recommendations of the
parties.

13.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant’s case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.
          Case 3:20-cr-00298-SI        Document 21        Filed 09/30/20     Page 4 of 6



Michelle Sweet and Ryan Costello
Re: Schinzing Plea Agreement Letter
Page 4
September 3, 2020


14.     Breach of Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.

         If defendant believes that the government has breached the plea agreement, defendant
must raise any such claim before the district court, either prior to or at sentencing. If defendant
fails to raise a breach claim in district court, defendant has waived any such claim and is
precluded from raising a breach claim for the first time on appeal.

15.     Restitution: Defendant agrees fully to disclose all assets in which defendant has any
interest or over which defendant exercises control, directly or indirectly, including those held by
a spouse, nominee, or third party. Defendant agrees to truthfully complete the Financial
Disclosure Statement provided herein by the earlier of fourteen days from defendant’s signature
on this plea agreement or the date of defendant’s entry of a guilty plea, sign it under penalty of
perjury, and provide it to both the USAO and the United States Probation Office. Defendant
agrees to provide updates with any material changes in circumstances, as described in 18 U.S.C.
§ 3664(k), within seven days of the event giving rise to the changed circumstances.

       Defendant expressly authorizes the USAO to obtain a credit report on defendant.
Defendant agrees to provide waivers, consents, or releases requested by the USAO to access
records to verify the financial information. Defendant also authorizes the USAO to inspect and
copy all financial documents and information held by the U.S. Probation Office.

       The parties agree that defendant’s failure to timely and accurately complete and sign the
Financial Disclosure Statement, and any update thereto, may, in addition to any other penalty or
remedy, constitute defendant’s failure to accept responsibility under USSG § 3E1.1.

        Transfer of Assets
        Defendant agrees to notify the Financial Litigation Unit of the USAO before defendant
transfers any interest in property with a value exceeding $1000 owned directly or indirectly,
individually or jointly, by defendant, including any interest held or owned under any name,
including trusts, partnerships, and corporations.

        Restitution
        The Court shall order restitution to each victim in the full amount of each victim’s losses
as determined by the Court. Defendant agrees to pay restitution for all losses caused by
defendant’s conduct, regardless of whether counts of the Indictment dealing with such losses will
be dismissed as part of this plea agreement.
          Case 3:20-cr-00298-SI        Document 21        Filed 09/30/20     Page 5 of 6



Michelle Sweet and Ryan Costello
Re: Schinzing Plea Agreement Letter
Page 5
September 3, 2020

         Defendant understands and agrees that the total amount of any monetary judgment that
the Court orders defendant to pay will be due and payable. Defendant further understands and
agrees that pursuant to 18 U.S.C. § 3614, defendant may be resentenced to any sentence which
might have originally been imposed if the court determines that defendant has knowingly and
willfully refused to pay a fine or restitution as ordered or has failed to make sufficient bona fide
efforts to pay a fine or restitution. Additionally, defendant understands and agrees that the
government may enforce collection of any fine or restitution imposed in this case pursuant to 18
U.S.C. §§ 3572, 3613, and 3664(m), notwithstanding any initial or subsequently modified
payment schedule set by the court. Defendant understands that any monetary debt defendant
owes related to this matter may be included in the Treasury Offset Program to potentially offset
defendant’s federal retirement benefits, tax refunds, and other federal benefits.

         Pursuant to 18 U.S.C. § 3612(b)(1)(F), defendant understands and agrees that until a fine
or restitution order is paid in full, defendant must notify the USAO of any change in the mailing
address or residence address within 30 days of the change. Further, pursuant to 18 U.S.C. §
3664(k), defendant shall notify the Court and the USAO immediately of any material change in
defendant’s economic circumstances that might affect defendant’s ability to pay restitution,
including, but not limited to, new or changed employment, increases in income, inheritances,
monetary gifts, or any other acquisition of assets or money.

16.      Memorialization of Agreement: No promises, agreements, or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.
          Case 3:20-cr-00298-SI       Document 21      Filed 09/30/20     Page 6 of 6



Michelle Sweet and Ryan Costello
Re: Schinzing Plea Agreement Letter
Page 6
September 3, 2020

17.    Deadline: This plea offer expires if not accepted by September 18, 2020, at 5:00 p.m.

                                                    Sincerely,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    /s/ William M. Narus
                                                    WILLIAM NARUS
                                                    Assistant United States Attorneys


       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this
agreement. I wish to plead guilty because, in fact, I am guilty.

9/25/2020                                           /s/ Edward Thomas Schinzing
_____________                                       ____________________________________
Date                                                EDWARD THOMAS SCHINZING
                                                    Defendant

        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant’s decisions to make this agreement and
to plead guilty are informed and voluntary ones.


9/25/2020                                           /s/ Ryan Costello
____________                                        ____________________________________
Date                                                MICHELLE SWEET
                                                    RYAN COSTELLO
                                                    Attorneys for Defendant
